Detailed Action

Specification

A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.

In regards to the specification, it appears that the specification has a plurality of mistakes that appear to be the result of a poor English translation from the Japanese application. For example, paragraph 0005 line 10 recites “and does not need to relay a sensor”. A sensor is a device, and it is not data that can be relayed. It is unclear how a sensor can be relayed. Another example is in paragraph 0063. Paragraph 0063 lines 4-7 recite “the sleep instruction control unit 5013 may extract the sensor device 10 and the ECU device 50 in which O is described in the corresponding operation”. It is unclear what the applicant is trying to recite in lines 4-7 of paragraph 0063. What does it mean that the sensor device and the ECU device are extracted? How can a device, which is a physical component, be extracted?
The examiner recommends the applicant to carefully review the entire specification and make sure that the specification has been properly translated and that the specification is written in proper English. 
Appropriate correction is required.

Objections

Claim(s) 1-12 is/are objected to because of the following informalities:  

In regards to claim 1, the claim recites in line 4 “a plurality of sensor devices that collects”. The verb “collects” should not have an “s” at the end because the subject of the sentence is plural. For this reason, the claim is objected. Appropriate correction is required.

In regards to claim(s) 2-11, the claim(s) is/are objected due to its/their dependency on objected claim 1.

In regards to claim 12, the claim recites in line 1 “An electronic control unit that is communicates with” The sentence is grammatically incorrect. The verb “is” must be deleted. For this reason, the claim is objected. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 3, 7-8 and 12-13 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

In regards to claim 1, the claim recites in lines 11-13 “that specifies a gateway device which is the gateway device, in which the connected sensor device does not operate, and does not need to relay a sensor”. It is unclear what the applicant is trying to recite in lines 11-13. For example, it is unclear what the applicant means in the limitation of “does not need to relay a sensor”. A sensor is a device, and it is not data that can be relayed. It is unclear how a sensor can be relayed. For this reason, the claim fails with the written description requirement. 
Furthermore, the claim recites in lines 14-15 “transitions the gateway device having no need to relay the sensor to a low power state”. Again, it is unclear what the applicant means by “having no need to relay the sensor”. A sensor is a device, and it is not data that can be relayed. It is unclear how a sensor can be relayed. For this reason, the claim fails with the written description requirement. 
In regards to claim 3, the claim recites in lines 2-3 and in lines 4-5 “the gateway device having no need to relay the sensor”. It is unclear what the applicant means by “having no need to relay the sensor”. A sensor is a device, and it is not data that can be relayed. It is unclear how a sensor can be relayed. For this reason, the claim fails with the written description requirement. 

In regards to claim 7, lines 2-3 of the claim have the same issues described in the rejection of claim 3 above. For this reason, the claim fails with the written description requirement. 

In regards to claim 8, lines 5-6 of the claim have the same issues described in the rejection of claim 3 above. For this reason, the claim fails with the written description requirement. 

In regards to claim 12, the claim has the same issues described in the rejection of claim 1 above. For this reason, the claim fails with the written description requirement. 

In regards to claim 13, the claim recites in line 1 “A gateway device for relaying an electronic control unit”. It is unclear what the applicant means by “relaying an electronic control unit”. An electronic control unit is a device, and it is not data that can be relayed. It is unclear how an electronic control unit can be relayed. For this reason, the claim fails with the written description requirement. 
As shown above, the claims have many issues. It appears that the issues are the result of a poor English translation from the Japanese application. The examiner recommends the applicant to review each claim carefully and make sure that the claims are written in proper English, and that they clearly recite the subject matter that the applicant is trying to claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 1, the claim recites in line 10 “associated with the sensor device to be operated, and”. The word “the” in front of the limitation(s) “sensor device to be operated” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “associated with [[the]] a first sensor device of the plurality of sensor devices 
Furthermore, the claim recites in lines 11-13 “that specifies a gateway device which is the gateway device, in which the connected sensor device does not operate, and does not need to relay a sensor”. The word “the” in front of the limitation(s) “gateway device, in which the connected sensor device does not operate” and in front of “connected sensor device” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite.
The claim further recites in lines 11-14 recite “a sleep instruction unit that specifies a gateway device…based on the operation mode determined by the mode management unit”. It is unclear what the applicant means when reciting that the a gateway device is specified by a sleep instruction unit. It appears that some limitations are missing because it unclear why the gateway is specified. Is it specified to perform a certain function? For this reason, the claim is indefinite. 
Also, the claim recites in line 14-15 “and transitions the gateway device having no need to relay the sensor to a low power state”. The word “the” in front of the limitation(s) “gateway device having no need to relay the sensor” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. The claim only previously recite a connected sensor device that does not need to relay a sensor. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite.
The claim further recites in line 16 “the gateway device is”. The claim previously defines multiple gateway devices. It is unclear to which of the previously defined gateway devices the limitation of line 16 is referring. For this reason, the claim is indefinite. 
Furthermore, the claim recites in lines 16-17 “connected to the plurality of sensor devices which do not operate in any one of the same operation modes without”. The word “the” in front of the limitation(s) “plurality of sensor devices which do not operate in any one of the same operation modes” and in front of “same operation modes” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite.
The claim further recites in lines 17-18 “without passing through the other gateway devices”. The word “the” in front of the limitation(s) “other gateway device” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. 
The examiner has interpreted the claim in the following way in order to advance prosecution:
[Claim 1] An in-vehicle network system which is mounted on a vehicle, comprising: 
an electronic control unit; 
a plurality of gateway devices; and 
a plurality of sensor devices that collect[[s]] ambient information which is information around the vehicle,
wherein each of the sensor devices communicates with the electronic control unit via at least one gateway device, 
the electronic control unit includes 
a mode management unit that determines one operation mode in a plurality of operation modes associated with [[the]] a first sensor device of the plurality of sensor devices 
a sleep instruction control unit that specifies an operation mode of a first gateway device of the plurality of gateway devices in charge of relaying the ambient information of the first sensor device 
wherein the sleep instruction control unit makes first gateway device to transition , in which a processing capacity is lowered, when the determined operation mode indicates that the first sensor is not being operated, and 
wherein the first gateway device is connected to [[the]] a first plurality of sensor devices of the plurality of sensor devices directly of the plurality of gateway devices, wherein the sensor devices of the first plurality of sensor devices do not operate in a same operation mode.

In regards to claim(s) 2-11, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 1.
In regards to claim 2, the claim recites in lines 1-2 “wherein the gateway device reduces”. Claim 1 previously defines multiple gateway devices. It is unclear to which of the previously defined gateway devices the limitation of claim 2 is referring. For this reason, the claim is indefinite. 
Also, the claim recites in lines 2-3 “according to the number of devices that are connected”. The word “the” in front of the limitation(s) “number of devices that are connected” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite.
The examiner has interpreted the claim in the following way in order to advance prosecution:
[Claim 2] The in-vehicle network system according to claim 1, wherein the first gateway device reduces [[a]] the processing capacity in the low power state according to [[the]] a number of devices that are connected and do not require communication.

In regards to claim 3, the claim recites in lines 4-5 “that the gateway device having no need to relay the sensor”. A gateway device having no need to relay the sensor is defined in claim 1 and in claim 3. It is unclear if the gateway device recited in lines 4-5 is referring to the gateway defined in claim 1 or the gateway defined in claim 3. For this reason, the claim is indefinite. 
The examiner has interpreted the claim in the following way in order to advance prosecution:
[Claim 3] The in-vehicle network system according to claim 1, wherein the sleep instruction control unit stops a communication function of [[a]] the first gateway device first gateway device 

In regards to claim 4, the claim recites in lines 3 and 4 “the sensor device”. Claim 1 defines a plurality of sensor devices. It is unclear to which of the plurality of sensor devices the limitations of lines 3 and 4 are referring. For this reason, the claim is indefinite.
The examiner has interpreted the claim in the following way in order to advance prosecution:
[Claim 4] The in-vehicle network system according to claim 1, wherein the sleep instruction control unit of the electronic control unit determines a cycle in which the first sensor device transmits the ambient information based on the operation mode determined by the mode management unit, and causes the first sensor device to transmit the ambient information in the determined cycle.

In regards to claim 5, the claim recites in lines 3 and 5 “the sensor device”. Claim 1 defines a plurality of sensor devices. It is unclear to which of the plurality of sensor devices the limitations of lines 3 and 4 are referring. For this reason, the claim is indefinite.
Also, the claim recites in line 2 “determines the number of times”. The word “the” in front of the limitation(s) “number of times” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. 
The examiner has interpreted the claim in the following way in order to advance prosecution: 
[Claim 5] The in-vehicle network system according to claim 1, wherein the sleep instruction control unit of the electronic control unit determines [[the]] a number of times the first sensor device transmits the ambient information in duplicate based on the operation mode determined by the mode management unit, and causes the first sensor device to transmit the ambient information in duplicate by the determined number of times.  

In regards to claim 6, the claim recites in lines 4 and 6 “the gateway device” and in line 6 “the sensor device”. Claim 1 defines a plurality of sensor devices and plurality of gateway devices. It is unclear to which of the plurality of sensor devices and to which of the plurality of gateway devices the limitations of lines 4 and 6 are referring. For this reason, the claim is indefinite.
Also, the claim recites in lines 4-5 “the gateway device which is not in the low power state” and in lines 6-7 “the gateway device and the sensor device end the lower power state”. It is unclear how a gateway device that is not in a low power state can end the lower power state. The limitations of lines 4-5 contradict the limitations of lines 6-7 because lines 4-5 state that the gateway device is not in a low power state and the limitations of lines 6-7 state that the gateway device was in low power state. For this reason, the claim is indefinite. 
Furthermore, lines 2-3  recites “trigger to the operation mode”. It is unclear if the limitation is referring to one of the operation modes defined in claim 1 or to a new operation mode that has not been defined. If the limitation is referring to one of the operation modes defined in claim 1, it is unclear to which of those modes the limitations is referring. If the limitation is a new limitation that has not been defined, the limitation would lack of antecedent basis. For the reasons provided above, the claim is indefinite.
The examiner has interpreted the claim in the following way in order to advance prosecution: 
[Claim 6] The in-vehicle network system according to claim 1, wherein when any device is in the low power state and a trigger to [[the]] an operation mode in which no device is in a power saving state is detected, the sleep79 6352247-1HITACHI4-341701119US01instruction control unit outputs a wake-up signal to the first gateway device 
the first gateway device and the first sensor device end the low power state when receiving the wake-up signal. 

In regards to claim 8, the claim recites in lines 2 and 5 “the sensor device”. Claim 1 defines a plurality of sensor devices. It is unclear to which of the plurality of sensor devices the limitations of lines 2 and 5 are referring. For this reason, the claim is indefinite.
The examiner has interpreted the claim in the following way in order to advance prosecution: 
[Claim 8] The in-vehicle network system according to claim 1, wherein 
a plurality of routes connecting the first sensor device and the electronic control unit are redundantly wired, and 
the sleep instruction control unit sets a communication route between the first sensor device and the electronic control unit so that the first gateway device 

In regards to claim 9, the claim recites in line 11 and in line 13 “the operation mode”. Claim 1 defines a plurality of operation modes. Therefore, it is unclear to which of the plurality of operation modes the limitations of lines 11 and 13 are referring. For this reason, the claim is indefinite.
Based on the interpretation given for claim 1 above, the examiner has interpreted claim 9 in the following way in order to advance prosecution: 
[Claim 9] The in-vehicle network system according to claim 1, wherein 
a plurality of the electronic control units are included, 
a first group including a first electronic control unit and [[a]] the first sensor device, and a second group including a second electronic control unit and a second sensor device are configured, 80 6352247-1HITACHI4-341701119US01 
the first sensor device is connected to the first electronic control unit via [[a]] the first gateway device, 
the second sensor device is connected to the second electronic control unit via a second gateway device, 
the mode management unit, when detecting a malfunction of the first electronic control unit, determines the one operation mode as a first degenerate mode for performing a degenerate operation using the second group, and when detecting a malfunction of the second electronic control unit, determines the one operation mode as a second degeneration mode for performing a degenerate operation using the first group, and 
the sleep instruction control unit transitions the first gateway device to a low power state in the first degenerate mode, and transitions the second gateway device to a low power state in the second degenerate mode.  

In regards to claim 10, the claim recites in lines 2 “the gateway devices” and in lines 2 and 5 “the sensor device”. Claim 1 defines a plurality of sensor devices and plurality of gateway devices. It is unclear to which of the plurality of sensor devices and to which of the plurality of gateway devices the limitations of lines 2 and 5 are referring. For this reason, the claim is indefinite.
The examiner has interpreted the claim in the following way in order to advance prosecution: 
[Claim 10] The in-vehicle network system according to claim 1, wherein 
The first sensor device is directly connected to two or more of the plurality of gateway devices, and 
the sleep instruction control unit designates a transmission destination of the ambient information to the first sensor device based on an operation mode determined by the mode management unit.  
In regards to claim 11, the claim recites in lines 1-2 “two or more of the gateway devices included in the plurality of gateway devices”. The word “of the” in front of the limitation of “gateway devices” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution:
[Claim 11] The in-vehicle network system according to claim 1, wherein two or more 

In regards to claim 12, the claim has the same issues described in the rejection of claim 1 above. For this reason, the claim is indefinite.
The examiner has interpreted the claim in the following way in order to advance prosecution:
[Claim 12] An electronic control unit that [[is]] communicates with a plurality of gateway devices and a plurality of sensor devices that collect ambient information that is information around a vehicle, and is mounted in the vehicle, the electronic control unit comprising: 
a mode management unit that determines one of a plurality of operation modes associated with [[the]] a first sensor device of the plurality of sensor devices 
a sleep instruction control unit that specifies an operation mode of a first gateway device of the plurality of gateway devices in charge of relaying the ambient information of the first sensor device 
wherein the sleep instruction control unit makes first gateway device to transition , in which , when the determined operation mode indicates that the first sensor is not being operated.

In regards to claim 13, the claim recites in lines 3-4 “and a plurality of the sensor devices that collect ambient information which is information around a vehicle”. The limitations of lines 3-4 appear to be out of place. It is unclear how the claimed plurality of sensors are related to the gateway device that is being claimed. If the applicant is trying to claim a gateway device and a plurality of sensors, then the claim is reciting a system, and the claim should recite “A system comprising a gateway device and a plurality of sensors”. For this reasons above, the claim is indefinite.
Also, the claim recites in lines 5-7 “wherein the gateway device is connected without passing through the plurality of sensor devices and the other gateway devices that do not operate in any one of the same operation modes”. It is unclear what the applicant is trying to claim in lines 5-7. It appears that some limitations are missing from the claim because it is unclear to what the gateway is connected. Also, it is unclear what the applicant means by reciting “without passing through the plurality of sensor devices” because the applicant specification shows that the gateway device is connected to sensor devices. Furthermore, it is unclear what the applicant means by reciting “other gateway devices that not operate any one of the same operation modes” because the sentence is grammatically incorrect. For the reasons above, the claim is indefinite.    
The claim further recites in line 6 “and the other gateway devices” and in line 7 “any one of the same operation modes”. The word “the” in front of the limitation(s) “other gateway devices” and “same operation modes” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite.
The examiner has interpreted the claim in the following way in order to advance prosecution:
[Claim 13] A system comprising:
a gateway device for relaying ambient information to an electronic control unit that determines one of a plurality of operation modes associated with a sensor device to be operated, and 
a plurality of the sensor devices that collect the ambient information which is information around a vehicle, 
wherein the gateway device is connected to the electronic control unit without passing through the plurality of sensor devices and [[the]] other gateway devices 
 
As shown above, the claims have many issues. It appears that the issues are the result of a poor English translation from the Japanese application. The examiner recommends the applicant to review each claim carefully and make sure that the claims are written in proper English, and that they clearly recite the subject matter that the applicant is trying to claim. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Joslin et al. (US-9,461,846).

In regards to claim 13, AAPA teaches that it is well known in the art a system comprising a gateway device and a plurality of sensor devices [par. 0002 L. 1-2 and L. 10-13]. AAPA teaches that the gateway device is used for relaying for relaying ambient information to an electronic control unit (ECU) [par. 0002 L. 10-13 and L. 20-25]. Furthermore, APPA teaches that the ECU determines one of a plurality of operation modes associated with a sensor device to be operated [par. 0002 L. 25-38]. Also, AAPA teaches that the plurality of sensor devices collect the ambient information which is information around a vehicle [par. 0002 L. 1-2 and L. 20-25]. 
APPA does not teach that the gateway is connected to the electronic control unit without passing through the plurality of sensor devices and other gateway devices.
Joslin teaches that system comprising a gateway relaying data of a plurality of sensors can be connected to central station without passing through the plurality of sensor devices and other gateway devices [fig. 4].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Joslin’s teachings of connecting the gateway to the central station without passing through the plurality of sensors and other gateways in the system taught by AAPA because it will simply the system when a plurality of gateways exist in the network.

Other Claims

In regards to claims 1-12, allowability of claims 1-12 cannot be determined at this time due to the many issues that the claims have.

Other Cited Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Heral (US-10,941,955) teaches a vehicle network comprising an electronic control unit and a plurality of groups of devices, wherein each group of devices comprises a gateway device and a plurality of ambient sensors [fig. 1].
Ando et al. (US-10,523,683) teaches an in vehicle network comprising a plurality of gateway devices and a plurality of electronic control units [fig. 1].
Hu (CN104199351A) teaches an electronic control unit that can control the operation mode of a gateway [pg. 2 L. 28-31 and L. 37-38].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685